DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (US 2020/0322933).                                                                                                                                                  a)	Regarding claims 1 and 14, Zhang et al disclose a precoding processing method, comprising: 
determining, by a base station (Network side device in Fig. 2), first downlink channel information based on a pilot signal received from a terminal device (S202 in Fig. 2; Pub [0064]); 
receiving, by the base station, a precoding matrix indication (PMI) from the terminal device (S205; Pub [0071]); 
determining, by the base station, second downlink channel information based on the PMI (S206; Pub [0072]); 
determining, by the base station, a precoding matrix of a downlink channel based on the first downlink channel information and the second downlink channel information (S206; Pub [0072-0074); and 
performing, by the base station, a precoding processing by using the precoding matrix (S207).
b)	Regarding claims 2 and 15, Zhang et al disclose wherein before receiving the PMI, the method further comprises: 
determining, by the base station based on the first downlink channel information, a port used to send a reference signal (S201; Pub [0063]); and 
sending, by the base station, the reference signal by using the port, wherein the reference signal is used to determine the PMI for the terminal device (S204; Pub [0069-0070]).
c)	Regarding claim 7, Zhang et al disclose a precoding processing method, comprising: 
receiving, by a base station (Network side device in Fig. 2), a pilot signal from a terminal device (S201; Pub [0063]); 
determining, by the base station, first downlink channel information based on the pilot signal (S202 in Fig. 2; Pub [0064]); 
determining, by the base station based on the first downlink channel information, a port used to send a reference signal (S202 and S203 in Fig. 2; Pub [0064-0067]); and 
sending, by the base station, the reference signal by using the port (S204; Pub [0069-0070]).
d)	Regarding claim 8, Zhang et al disclose wherein determining the first downlink channel information based on the pilot signal comprises: 
obtaining, by the base station, first uplink channel information based on the pilot signal; and 
obtaining, by the base station, the first downlink channel information based on the first uplink channel information (Pub [0064-0065]).
e)	Regarding claim 9, Zhang et al disclose further comprising: 
receiving, by the base station, a precoding matrix indication (PMI) from the terminal device, wherein the PMI is obtained by the terminal device by performing channel estimation on the reference signal (S205; Pub [0071]); 
determining, by the base station, second downlink channel information based on the PMI (S206); 
determining, by the base station, a precoding matrix of a downlink channel based on the first downlink channel information and the second downlink channel information (S206); and 
performing, by the base station, precoding processing by using the precoding matrix (S207; Pub [0072-0074]).

Allowable Subject Matter
Claims 3-6, 10-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11,245,450 Na et al disclose determine PMI based on CSI-RS. US 2012/0093089 Park et al disclose precoding based on channel information. US 2016/0197657 Ko et al disclose CSI and PMI estimations. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
November 30, 2022
/EVA Y PUENTE/                                                                                                                                                  Primary Examiner, Art Unit 2632